DETAILED ACTION
Claims 1-10 are currently pending.
Claim Rejections - 35 USC § 101
1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a natural product, a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1, 3, 4 and 8 is/are directed to a Lactobacillus paracasei strain of human fecal origin.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the Lactobacillus paracasei strain isolated from natural sources is not markedly different from the strain as it is found in its natural environment, which would include dead and live cells.
The compositions comprising the strain in some amount that are designated “drug”, “agent”, “food" or “drink” are not markedly different from the strain per se since the claimed invention does not provide for ingredients that would markedly change the properties of the claimed strain.  Strains that are isolated from fecal matter are usually ingested in the form of food or drink or as pharmaceutical compositions, i.e., drugs or agents.  
Therefore, the claims as a whole do not recite something markedly different than the judicial subject-matter eligibility exception of natural products. 
Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013); Mayo Collaborative Svcs. v. Prometheus Laboratories, Inc., 132 S. Ct. 1289, 101 USPQ2d 1961 (2012). See also Guidance for Determining Subject Matter Eligibility Of Claims Reciting Or Involving Laws of Nature, Natural Phenomena, & Natural Products, available at http://www.uspto.gov/patents/law/exam/myriad-mayo_guidance.pdf (“Natural Products Guidance”).

Claim Rejections - 35 USC § 112, first paragraph	
3.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

4.	Claims 1-10 are rejected under 35 U.S.C. 112, first paragraph, as containing subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
	The invention appears to employ a specific strain of Lactobacillus paracasei., e.g., strain MCC1849 (NITE BP-01633)  It is not clear if the written description is sufficiently repeatable to avoid the need for a deposit.  Further it is unclear if the starting materials were readily available to the public at the time of invention.

SUGGESTION FOR DEPOSIT OF BIOLOGICAL MATERIAL

	A declaration by applicant, assignee, or applicant's agent identifying a deposit of biological material and averring the following may be sufficient to overcome an objection and rejection based on a lack of availability of biological material.

1. Identifies declarant.

2. States that a deposit of the material has been made in a depository affording permanence of the deposit and ready accessibility thereto by the public if a patent is granted.  The depository is to be identified by name and address.

3. States that the deposited material has been accorded a specific (recited) accession number.

4. States that all restriction on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

5. States that the material has been deposited under conditions that access to the material will be available during the pendency of the patent application to one determined by the Commissioner to be entitled thereto under 37 CFR 1.14 and 35 U.S.C § 122.

6. States that the deposited material will be maintained with all the care necessary to keep it viable and uncontaminated for a period of at least five years after the most recent request for the furnishing of a sample of the deposited microorganism, and in any case, for a period of at least thirty (30) years after the date of deposit for the enforceable life of the patent, whichever period is longer.

7. That he/she declares further that all statements made therein of his/her own knowledge are true and that all statements made on information and belief are believed to be true, and further that these statements were made with knowledge that willful false statements and the like so made are punishable by fine or imprisonment, or both, under section 1001 of Title 18 of the United States Code 

	Alternatively, it may be averred that deposited material has been accepted for deposit under the Budapest Treaty on the International Recognition of the Deposit of Microorganisms for the purpose of Patent Procedure (e.g. see 961 OG 21, 1977) and that all restrictions on the availability to the public of the material so deposited will be irrevocably removed upon the granting of a patent.

	Additionally, the deposit must be referred to in the body of the specification and be identified by deposit (accession) number, date of deposit, name and address of the depository and the complete taxonomic description.  


Claim Rejections - 35 USC § 102-103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
NOTE: Copies of all the cited prior art references can be found in prior application Serial No. 14/759,124.
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1, 3, 4 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ichikawa et al. (Bioscience, Biotechnology, and Biochemistry, Vol. 73(7), pp. 1561-1565 (2009))
The claims are drawn to a composition comprising Lactobacillus paracasei strain MCC1849 (NTE BP-01633) which may be in the form of a pharmaceutical composition, a food, a drink or a feed.
	The cited reference discloses a Lactobacillus paracasei strain which appears to be identical to the presently claimed strain (see, e.g., Fig. 1 and 2) since it similarly has an IL-2 inducing capacity. The term “pharmaceutical composition”, ‘food, ‘feed’ is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   
The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since it is of the same class as that of the microorganism claimed and is taught to be effective for the same purpose.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganism is not identical to the referenced microorganism with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganism is likely to inherently possess the same characteristics of the claimed microorganism particularly in view of the similar characteristics which they have been shown to share.  Thus the claimed strain would have been obvious to those skilled in the art within the meaning of USC 103.
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.

7.	Claims 1, 3-5, and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Cukrowska et al. (Folia Microbiol. 55 (3), 277–280 (2010))
	The claims are drawn to a composition comprising Lactobacillus paracasei strain MCC1849 (NTE BP-01633) which may be in the form of a pharmaceutical composition, a food, a drink or a feed.  The term “pharmaceutical composition”, ‘food, ‘feed’ is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   
	The cited reference discloses a heat-killed Lactobacillus paracasei strain which appears to be identical to the presently claimed strain (see, e.g., Table 1) since it similarly has an IL-2 inducing capacity.  However, the strains were isolated as ‘live cells’ which read on the live cells recited in claim 3.  The heat-treated cells are ‘dead’ cells.
The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since it is of the same class as that of the microorganism claimed and is taught to be effective for the same purpose.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganism is not identical to the referenced microorganism with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganism is likely to inherently possess the same 
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.

8.	Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tsai et al. (International lmmunopharmacology 10 (2010) 791-798)
	The claims are drawn to a composition comprising Lactobacillus paracasei strain MCC1849 (NTE BP-01633) which may be in the form of a pharmaceutical composition, a food, a drink or a feed.  The term “pharmaceutical composition”, ‘food, ‘feed’ is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   
	The cited reference discloses a Lactobacillus paracasei strain which appears to be identical to the presently claimed strain (see, e.g., Fig. 1) since it similarly has an IL-12 inducing capacity.  Live cells were isolated from human feces and read on the live cells of claim 3.  
The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since it is of the same 
In the alternative, even if the claimed microorganism is not identical to the referenced microorganism with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganism is likely to inherently possess the same characteristics of the claimed microorganism particularly in view of the similar characteristics which they have been shown to share.  Thus the claimed strain would have been obvious to those skilled in the art within the meaning of USC 103. Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.

9.	Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Peng et al. (Pediatr. Allergy Immunol 2005: 16: 433–438).
	The claims are drawn to a composition comprising Lactobacillus paracasei strain MCC1849 (NTE BP-01633) which may be in the form of a pharmaceutical composition, a food, a drink or a feed.
	The cited reference discloses a Lactobacillus paracasei strain which appears to be identical to the presently claimed strain (see, e.g., pages 435-436) since it similarly has an IL-2 inducing capacity.  Live cells were isolated and read on the live cells of claim 3.  They were later killed by heat-inactivation.  The term “pharmaceutical composition”, ‘food, ‘feed’ is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed 

The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since it is of the same class as that of the microorganism claimed and is taught to be effective for the same purpose.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganism is not identical to the referenced microorganism with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganism is likely to inherently possess the same characteristics of the claimed microorganism particularly in view of the similar characteristics which they have been shown to share.  Thus the claimed strain would have been obvious to those skilled in the art within the meaning of USC 103.
Accordingly, the claimed invention as a whole was at least prima facie obvious, if not anticipated by the reference, especially in the absence of evidence to the contrary.

10.	Claims 1, 3-5 and 8-10 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Iwabuchi et al. (FEMS Immunol Med Microbiol 66 (2012) 230–239)
The claims are drawn to a composition comprising Lactobacillus paracasei strain MCC1849 (NTE BP-01633) which may be in the form of a pharmaceutical composition, a food, a drink or a feed.
	The cited reference discloses a Lactobacillus paracasei strain which appears to be identical to the presently claimed strain (see, e.g., Fig. 1) since it similarly has an IL-2 inducing capacity.  The strain was isolated live which read on the live cell claims and it was ‘heat-killed’ for use in treatment.  The term “pharmaceutical composition”, ‘food, ‘feed’ is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   

The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since it is of the same class as that of the microorganism claimed and is taught to be effective for the same purpose.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganism is not identical to the referenced microorganism with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganism is likely to inherently possess the same characteristics of the claimed microorganism particularly in view of the similar characteristics which they have been shown to share.  Thus the claimed strain would have been obvious to those skilled in the art within the meaning of USC 103.
s 1, 3 and 8 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Takeda et al (Clinical Experim. Immunology. 2006. 146: 109-115).
	The claims are drawn to a composition comprising Lactobacillus paracasei strain MCC1849 (NTE BP-01633) which may be in the form of a pharmaceutical composition, a food, a drink or a feed.  The term “pharmaceutical composition”, ‘food, ‘feed’ is an intended use only.  A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   
	The cited reference discloses a Lactobacillus paracasei strain which appears to be identical to the presently claimed strain (see, e.g., Fig. 1) since it similarly has an IL-2 inducing capacity.  The reference teaches that live L.casei bacteria was introduced into skimmed milk and that natural killer cells and IL-12 was stimulated in subjects that drank the milk. See page 110, column 1 “study design’ and column 1, page 114.
The referenced microorganism appears to be identical to the presently claimed strain and is considered to anticipate the claimed microorganism since it is of the same class as that of the microorganism claimed and is taught to be effective for the same purpose.  Consequently, the claimed strain appears to be anticipated by the reference.
In the alternative, even if the claimed microorganism is not identical to the referenced microorganism with regard to some unidentified characteristics, the differences between that which is disclosed and that which is claimed are considered to be so slight that the referenced microorganism is likely to inherently possess the same .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over any one of Ichikawa et al. (Bioscience, Biotechnology, and Biochemistry, Vol. 73(7), pp. 1561-1565 (2009)), Cukrowska et al. (Folia Microbiol. 55 (3), 277–280 (2010)), Takeda et al (Clinical Experim. Immunology. 2006. 146: 109-115), Peng et al. (Pediatr. Allergy Immunol 2005: 16: 433–438), Iwabuchi et al. (FEMS Immunol Med Microbiol 66 (2012) 230–239), Tsai et al. (International lmmunopharmacology 10 (2010) 791-798).
	The references all teach that it was well known in the prior art that strains of Lactobacillus paracasei was used in probiotics and compositions to stimulate the immune system, particularly IL-12 and other cytokines and natural killers.  The addition of an anti-inflammatory, immunostimulant, IL-12 production-promoting agent, antiviral, etc., as recited in instant claim 2 would have been an obvious design choice to one of ordinary skill in the art at the time the invention was made particularly as the strain was 
Claim Rejections - 35 USC § 112-second paragraph rejection
13.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


14.	Claims 6, 7, 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 6, 7, 9 and 10 recite ‘enzyme-treated’ cells.  The metes and bounds of this language cannot be understood.  The term ‘enzyme’ encompasses a huge number of completely different molecules and it is unclear which ones would possess properties that would kill the cells.  The art does not readily use ‘enzyme-treatment’ as a heat inactivation and it is unpredictable.  In the instant case, the particular enzyme treatment appears to be a critical limitation for the function of the composition, e.g., the specification recites on page 21, lines 9-21:
By the N-acetyl muramidase treatment or RNase treatment, the IL-12 production-inducing abilities of the lactic acid bacterium strains other than the MCC1849 strain were markedly reduced. However, the MCC1849 strain maintained the high IL-12 production-inducing ability even after it was subjected to the 
	While the specification can be used to provide definitive support, the claims are not read in a vacuum.  Rather, the claim must be definite and complete in and of itself.  Limitations from the specification will not be read into the claims. The claims as they stand are incomplete and fail to provide adequate structural properties to allow for one to identify what is being claimed.  The metes and bounds of the claimed invention cannot be understood.  Appropriate correction and/or clarification should be made.

Correspondence regarding this application should be directed to Group Art Unit 1645. Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center located in Remsen.  The faxing of such papers must conform with the notice published in the Official Gazette, 1096 OG 30 (November 15,1989).  The Group 1645 Fax number is 571-273-8300 which is able to receive transmissions 24 hours/day, 7 days/week.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer E. Graser whose telephone number is (571) 272-0858.  The examiner can normally be reached on Monday-Thursday from 8:00 AM-6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835.



/JENNIFER E GRASER/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        4/1/21